DETAILED ACTION
This Office Action is in response to Response filed April 15, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30, 32, 33 and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Applicants are reminded that the current application is a Continuation application of the parent application 13/298,570; (a) Applicants originally disclosed in approximately 20% relaxed to its innate lattice parameter) (emphasis added)”, and in paragraph [0038] of current application that “While it is preferred that layers 310-340 are all pseudomorphic, top contact layer 350 and/or cap layer 360 may relax without introducing deleterious defects into the active layers below which would adversely affect the performance of PUVLED structure 300 (as described below with reference to FIGS. 3B and 3C)”; (b) in addition, Applicants also originally disclosed in paragraph [0039] of current application that “A graded layer may be formed between layers 310-340 and cap layer 360, and its composition at its interfaces with layers 340, 360 may substantially match the compositions of those layers (emphasis added)”, and in paragraph [0040] of current application that “Prior to formation of cap layer 360 including or consisting essentially of GaN, a graded layer is formed over electron-blocking layer 340 (emphasis added)”, and that “The graded layer is graded in composition from Al0.8Ga0.2N to GaN over a thickness of approximately 30 nm.”
(1-A) Regarding claim 1, Applicants did not originally disclose that the electron-blocking layer comprises AluGa1-uN as recited on lines 10-11, because (a) Applicants did not originally disclose that the electron-blocking layer in conjunction with the claimed strained graded layer can comprise any AlGaN or AluGa1-uN, (b) rather, Applicants originally disclosed that “The graded layer is graded in composition from Al0.8Ga0.2N to GaN over a thickness of approximately 30 nm” in paragraph [0040] of current application, (c) in other words, the claimed u should be 0.8 as originally disclosed in specifically claiming the value of u to be 0.8 renders claim 21 noncompliant with the written description requirement.
(1-B) Also regarding claim 1, Applicants did not originally disclose “a cap layer comprising AlzGa1-zN” as recited on line 12, because (a) Applicants disclose “cap layer 360 including or consisting essentially of GaN,” in paragraph [0040] of current application, (b) however, “AlzGa1-zN” is not exactly GaN, and (c) therefore, Applicants’ not specifically claiming the value of z to be 0 renders claim 21 noncompliant with the written description requirement.
(1-C) Further regarding claim 1, Applicants did not originally disclose that “a composition of the strained graded layer is graded over its thickness from a value of w=u at an interface between the electron-blocking layer and the strained graded layer to a value of w=z at an interface between the cap layer and the strained graded layer” where the strained graded layer comprising AlwGai-wN is disposed between the electron-blocking layer and the cap layer as recited on lines 14-18, because (a) as discussed above, Applicants originally disclosed that “A graded layer may be formed between layers 310-340 and cap layer 360, and its composition at its interfaces with layers 340, 360 may substantially match the compositions of those layers (emphasis added)”, and (b) however, the claim limitation cited above suggests that the stained graded layer exactly match the compositions of the electron-blocking layer and the cap layer.
Claims 22-30, 32, 33 and 35-39 depend on claim 21, and therefore, claims 22-30, 32, 33 and 35-39 also fail to comply with the written description requirement.


Response to Arguments
Applicants' arguments filed April 15, 2021 have been fully considered but they are not persuasive.
Applicants argue that “Specifically, the specification explicitly states that “Above MQW layer 330 may be formed an optional thin electron-blocking (or hole-blocking if the n-type contact is put on top of the device) layer 340, which includes or consists essentially of, e.g., AlxGa1-xN, which may be doped with one or more impurities such as Mg”, and that “Clearly the specification as filed contains literal support for the electron-blocking layer comprising AluGa1-uN having any Al composition u, as recited in independent claim 21.”  These arguments are not persuasive for the following reasons.  (1) Applicants appear to equate nondisclosure of the value x of AlxGa1-xN as a disclosure of any value for x, but this argument is not persuasive since nondisclosure of a specific value or range of x is not the same as a disclosure of no constraint or limit on the value or range of x.  (2) The independent claim 21 should be interpreted and understood as a whole, and when there is the strained graded layer AlwGa1-wN with the claimed lattice or composition matchings, the value of x in AlxGa1-xN in the original disclosure, which is the value of u in AluGa1-uN in claim 21, should be further narrowed, constrained and limited.  (3) In other words, Applicants’ arguments above are based on a part of the original disclosure, but for one of ordinary skill in the art to understand the scope of the claimed invention of claim 21, other parts of the original disclosure that 
Applicants argue that “Specifically, the specification states that cap layer 360 “includes or consists essentially of one or more semiconductor materials doped with the same conductivity as top contact layer 350,”4 and explicitly states that AxGa1-xN is an example of “one or more semiconductor materials.””  This argument is not persuasive for the following reasons.  (1) Applicants originally disclosed that “Top contact layer 350 is capped with a cap layer 360, which includes or consists essentially of one or more semiconductor materials doped with the same conductivity as top contact layer 350”, and that “In an embodiment, cap layer 360 includes GaN doped with Mg, and has a thickness between approximately 10 nm and approximately 200 nm, preferably approximately 50 nm. (emphasis added)”  (2) Therefore, it is clear that Applicants did not originally disclose what can be “one or more semiconductor materials” in the sentence cited above from the original disclosure.  However, Applicants appear to have attempted to argue that, because the cap layer 360 can be “doped with the same conductivity as top contact layer 350”, the “one or more semiconductor materials” constituting the cap layer 360 should also be the same with the “one or more semiconductor materials” constituting the top contact layer 350.  (3) However, this argument is not a persuasive argument, because material considerations for the top contact layer 350 and for the cap layer 360 would be different based on the lattice matching and band gap engineering even when the top contact layer 350 and the cap layer 360 may have the same conductivity.
Applicants did not originally disclose and define how close two lattice constants and/or two material compositions should be for them to be referred to be “substantially matching”.  (2) Therefore, the equations w=u and w=z at opposite sides of the strained graded layer may be “substantially matching” or may not be “substantially matching” but “exact matching”.  (3) In other words, while Applicants originally disclosed “substantially matching” without specific definition, the claimed equations are “exact matching” between the strained graded layer and the electron-blocking layer and “exact matching” between the strained graded layer and the cap layer at opposite sides of the strained graded layer.  (4) For example, substantially matching could mean w = 0.99u or 0.98w = u and w = 0.98z or 0.99w = z rather than the exact matching of w = u and w = z recited in claim 21.
Applicants argue that “Applicants respectfully submit that the specification as filed clearly discloses situations in which the strained graded layer is doped”, and that “For example, the specification as filed discloses that the “doping concentration,” for example the supply of a dopant such as Mg, may be adjusted between the growth of the graded layer and the overlying cap layer.”  These arguments are not persuasive for the following reasons.  (1) From the arguments above, it is clear that Applicants could not find a portion of an original disclosure that explicitly describes that the strained graded even when the strained graded layer is undoped, because the growth of the undoped stained graded layer can be followed by the adjustment of the Mg dopant supply and then the growth of the overlying cap layer, which still requires adjustment of the Mg dopant supply between the growth of the strained graded layer and the overlapping capping layer from a zero to a nonzero Mg dopant supply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bour et al. (US 6,618,413)

THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815